Citation Nr: 9918240	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from July 1958 to September 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for the above 
disorders.  The veteran testified at a hearing before the 
undersigned Member of the Board in March 1997.  The Board 
remanded the case in June 1997 for further development.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The claim for service connection for hypertension is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is medical evidence of a current PTSD 
disability; lay evidence (presumed to be credible for the 
purpose of well-groundedness) of an in-service stressor; 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 128, 136-37 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A diagnosis of PTSD made on the 
basis of history provided by the veteran may automatically 
well-ground a claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Following Board remand 
in June 1997, the veteran was afforded the opportunity to 
submit additional evidence pertaining to his in- service 
stressors; all individuals reportedly having treated the 
veteran were contacted for medical records; and the veteran 
underwent VA psychiatric examination by a board of 2 with 
psychological testing.  In view of these efforts, the Board 
concludes that the RO has complied with VA's duty to assist 
under 38 U.S.C.A. § 5107(a) and 5106.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

A clear diagnosis of PTSD has been legally defined as a 
current, unequivocal diagnosis which, unless evidence shows 
to the contrary, must be presumed to have been made in 
accordance with the applicable DSM criteria as to both 
adequacy of the symptomatology and the sufficiency of the 
stressor. Cohen, 10 Vet. App. at 140.  This veteran was first 
provided with a diagnosis of PTSD in November 1994, following 
prior Axis I diagnoses of bipolar disorder, depressed, in 
June 1993 and schizophrenia in June 1994.  During the course 
of that examination by Hardeep Singh, M.D., the veteran 
claimed exposure to several stressors during military service 
in the Coast Guard.  He described symptoms of insomnia, 
fearfulness, anxiety, mood swings, irritability, nightmares 
about falling from a loran transmitting tower, and endorsed 
symptoms of avoidance of people, difficulty in concentrating, 
hypervigilance, and an exaggerated startle response.  Dr. 
Singh reviewed records of the veteran's treatment at Tampa 
General Hospital Psychiatry Center in June 1994.  He also 
reviewed "other records" that the veteran had brought with 
him.  The Axis I diagnosis was post-traumatic stress 
disorder.  The Axis II diagnosis noted some traits of 
paranoid personality, but no evidence of a paranoid 
personality disorder.  The PTSD was considered as related to 
stresses incurred in the Coast Guard.  

In August 1995, the veteran was examined by a private 
psychiatrist, George L. Warren, M.D.  During the interview, 
the examiner noted that at times he had difficulty getting a 
clear picture of what the veteran was trying to describe.  
Mood was generally appropriate and attention and 
concentration only moderately impaired.  The veteran's 
description of being able to know things before they happened 
and having special powers to cause things to happen was 
considered delusional, as was the description of an attack on 
a transmitting tower by a UFO.  The Axis I diagnosis was 
"possible" post-traumatic stress disorder; delusional 
disorder; and learning disorder, not otherwise specified.  

In September 1995, the veteran underwent psychological 
testing by means of a Life Chart analysis, which attempts to 
relate illnesses to particular life events.  The examiner, 
Richard H. Rahe, M.D., noted a close relationship between 
stress and illness throughout the veteran's entire life.  His 
current illness pattern, however, had become chronic and 
appeared to be independent of any recent life stresses.  

In March 1997, Dr. Singh noted that he had seen the veteran 
on three previous occasions, that the veteran was unable to 
deal with stress, and that he attributed his numerous 
symptoms to stressors experienced while serving in the Coast 
Guard.  Dr. Singh referred to an evaluation by Dr. Warren in 
August 1995.  The Axis I diagnosis was again PTSD, which was 
considered related to the stressors as based on the veteran's 
reported history, with continued disablement because of the 
severity and chronicity of his symptoms.  

The veteran testified at a March 1997 hearing before the 
undersigned Member of the Board as to his in- service 
stressors: he had had to climb a radio antenna 628 feet high, 
and on one occasion, he became badly frightened when he 
slipped and was saved only by his harness; he and another man 
rowed out to a downed plane to assist in the rescue in 
southern Italy, and just after they found that the pilot and 
co-pilot had gotten out, the plane exploded; a hatch cover 
fell on some boxes of dynamite, which could have caused an 
explosion, but, fortunately, did not; he was involved in a 
search for bodies of drowned children at a light boat 
station.  

In pertinent part, the case was remanded by the Board in June 
1997 so that the veteran could be examined by a board of 2 VA 
psychiatrists.  Instead, he was initially examined by a 
single VA psychiatrist in February 1998.  The Axis I 
diagnosis was generalized anxiety disorder and the Axis II 
diagnosis obsessive-compulsive personality disorder.  This 
examiner concluded that the veteran did not have PTSD.  In 
June 1998, the veteran contacted the RO, pointing out that 
the examination had not been conducted by 2 psychiatrists, 
and also questioning the adequacy of the examination.

In July 1998, the veteran underwent VA examination by a board 
of two psychiatrists.  The contents of the veteran's claims 
file were reviewed.  The examiners concluded that the 
diagnostic criteria for PTSD by DSM IV were not fully met.  
An element of factual exaggeration regarding the plane 
incident was evident because at his RO hearing the veteran 
had stated that the pilots had exited the plane before he 
arrived at the scene, but during this examination, he stated 
that he had personally rescued them.  Moreover, the veteran 
was apparently totally convinced that all of his coworkers at 
the transmitting tower had died of brain tumors except him, 
even though he had been unable to obtain any proof.  The 
antenna incident, if in fact it had indeed occurred, was life 
threatening and could have contributed to some PTSD symptoms.  
On the other hand, the category of symptoms pertaining to 
avoidance were not present and hypervigilance and startle 
response were not present.  The Axis I diagnosis was 
generalized anxiety disorder; adjustment disorder with 
anxiety.  The Axis II diagnosis was personality disorder not 
otherwise specified with paranoid, narcissistic, and 
schizotypal traits.  

In August 1998 the veteran underwent psychological evaluation 
for VA.  The evaluation included psychologic testing and 
clinical interview.  The psychologist concluded that a 
thorough review of the veteran's clinical and administrative 
records and both objective and projective personality testing 
revealed a clinical picture most consistent with a diagnosis 
of schizotypal personality disorder.  Results of testing 
offered scant support for a primary or secondary diagnosis of 
PTSD.  The alleged problems with nightmares seem rooted in a 
lifelong pattern of threat and fear and, at best, were 
vaguely related to his military experiences.  There was also 
a conspicuous lack of appropriate feeling attached to his 
reported traumas.  The veteran himself seemed to think that 
his problems were mostly related to his exposure to 
"electromagnetic fields."  

With respect to the stressors, it is neither claimed nor 
shown by the record that the veteran engaged in combat with 
the enemy.  In fact, all the stressors he describes are 
unrelated to combat.  Accordingly, his testimony, by itself, 
is not sufficient to establish the occurrence of the 
stressor.  Instead, the record must contain service records 
that corroborate the testimony as to the occurrence of the 
stressor.  Zarycki v. Brown, 6 Vet.App. 91 (1993).  

A March 1960 letter of appreciation from the veteran's 
commanding officer at the USCG Loran Transmitting Station No. 
1 referred to a letter from an Air Force colonel commending 
the commander of the transmitting station and the members of 
his unit for their assistance.  Although it was not made 
clear as to the veteran's individual role in this incident, 
he was praised by his commanding officer for the excellent 
manner in which he had performed his duty.  The Bord finds 
that this evidence, in the form of military documents, 
provides sufficient corroboration of he veteran's testimony 
as to this particular stressor.  None of the other non- 
combat stressors described by the veteran has been 
corroborated.

As to the existence of PTSD, the record contains conflicting 
psychiatric diagnoses.  On the one hand, we have diagnoses of 
PTSD by Dr. Singh in November 1994 and March 1997.  According 
to Dr. Singh, he reviewed records from Dr. Warren and from 
Tampa General Hospital in making the diagnosis, as well as 
unspecified "other records".  On the other hand, Dr. Warren 
was unable confirm a PTSD diagnosis, while evaluation at 
Tampa General Tampa resulted in a diagnosis schizophrenia and 
Dr. Rahe did not make a PTSD diagnosis.  There is also the VA 
psychiatric examination with accompanying psychological 
evaluation which concluded that a diagnosis of PTSD was not 
warranted.

Having weighed all of the various examination reports, the 
Board finds the report of July 1998 VA psychiatric 
examination (with supporting psychological evaluation) more 
probative than other examinations, insofar as the psychiatric 
diagnosis is concerned.  The VA examination followed review 
of contents of the veteran's claims file, not, as was the 
case with the private diagnosis, review of a limited portion 
of the record.  Further, the Axis I diagnosis made by the 
psychiatric board was confirmed by subsequent psychological 
tests.  This cannot be said of the private diagnosis of PTSD.  
Finally, the VA diagnosis represented joint view of 2 
psychiatrists and shows a far more detailed analysis than 
made by Dr. Singh.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
preponderance of the evidence shows that the veteran does not 
have PTSD.  The veteran's claim for service connection does 
not meet the requirements of 38 C.F.R. § 3.304(f) and must be 
denied. 

II.  Service Connection for Hypertension

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran contended at his hearing before the undersigned 
Member of the Board in March 1997 that he had had 
hypertension during service, referring specifically to a 
hospitalization report for abdominal pain in which blood 
pressure readings of 140/90, 150/80, and 150/90 were 
recorded.  About 20 years ago he had been treated by a Dr. 
William Bradley, who had since died.  He had first been 
treated by VA about 13 years ago.  

The veteran's enlistment examination in July 1958 shows 
readings of 130/80 sitting, 126/76 recumbent, and 130/80 
standing.  Service medical records reveal hospitalization 
from November 4, 1960, to November 23, 1960, with blood 
pressure readings during that period of time of 150/80, 
140/90, and what appears to be 150/80.  The discharge 
examination revealed a blood pressure reading of 128/80.  
There is no evidence in any of these documents that the 
veteran was ever given a diagnosis of hypertension in service 
or that he was treated for the disorder in service or that he 
had incurred hypertension to a compensable degree during the 
one-year presumptive period following service.  

A November 1994 memorandum from William J. Bradley, III, 
M.D., noted that he had treated the veteran for hypertension 
and abdominal pain since 1988.  Dr. Bradley added that both 
of these disorders were associated with stress and were 
related to the veteran's emotional problems.  

The Board does not dispute that the veteran currently suffers 
from hypertension.  It is also acknowledged that he had three 
isolated, mildly-elevated blood pressure readings during 
service.  However, the presence of intermittently elevated 
blood pressure readings does not establish the existence of 
hypertension.  With no diagnosis or treatment of hypertension 
during service or the one-year presumptive period thereafter, 
or medical opinion that hypertension was present during this 
time, the Board is unable to find that hypertension was 
incurred in service.  It appears from two memoranda from Dr. 
Bradley and the veteran's hearing testimony that hypertension 
was first diagnosed many years after service.  

What is most significant is that the nexus criteria has not 
been met.  No competent medical professional has related the 
veteran's current hypertension to service.  Although the 
veteran and his service representative maintain that there is 
such relationship, as lay persons, they are not competent to 
offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  A question centering upon the relationship of one 
condition to another is not one susceptible to informed lay 
observation and thus for there to be credible evidence of 
such relationship, medical evidence is required.  Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996).  

The Board takes cognizance of the fact that Dr. Bradley 
stated that the veteran's hypertension was related to his 
emotional problems.  Since the veteran is not service-
connected for emotional problems, however, his hypertension 
may not be secondarily service connected as to that disorder.  

Accordingly, the claim for service connection for 
hypertension is denied as not well grounded.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

